—Appeal by defendant from a judgment of the County Court, Nassau County (Lawrence, J.), rendered November 19, 1983, convicting him of criminal possession of a weapon in the third degree and criminal sale of a firearm in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Contrary to defendant’s assertion, the second count of the indictment was not jurisdictionally defective, as it clearly charged him with criminal possession of a weapon in the third degree (see, People v Iannone, 45 NY2d 589). Defendant was not denied a fair trial by the prosecutor’s questions and summation. Since he was represented by counsel at sentencing, defendant was not prejudiced by the court’s refusal to grant a second adjournment to allow another attorney, who had not filed a notice of appearance, to prepare to represent defendant at sentencing (see, People v San Souci, 23 AD2d 352, affd, 17 NY2d 684). With regard to the claim that counsel remained mute on the issue of defendant’s status as a second felony offender, we note that defendant had previously conceded his prior conviction. Mollen, P. J., Thompson, O’Connor and Rubin, JJ., concur.